Title: To George Washington from Robert Morris, 23 January 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 23d Jany 1782
                  
                  Captain Hutchins in a Letter of the twenty Second Instant, inclosed to me a copy of his letter to your Excellency of the fourteenth, and of your answer of the Sixteenth.  I have had a conference on the Subject of these letters with the Minister of War, and afterwards with Captain Hutchins.  General Lincoln tells me that a Map of South Carolina has already been taken at great expence and with great accuracy, which will Serve General Greene for all the Purposes he may want, and that as he concieves the Geographer cannot be Sufficiently covered and Protected in Georgia, there will be little or no use for his presence to the Southward.  These however are matters which I do not pretend to judge of.  
                  It will require a considerable Sum of money to fit out Captain Hutchins and while he remains in Philadelphia his Salary is going on without producing any advantage to the Public from his Labors.  He tells me that if he is permitted to engage as one of the Commissioners for running the Pennsilvania line he will forego his Salary, while employed in that business.  At the same time General Lincoln is of opinion that he may be usefully employed in chusing ground for a Post in the vicinage of Fort Pitt which while he is employed by Pennsilvania can be effected with little or no additional expence.
                  Should your Excellency on the whole be of opinion that it is better to permit Captain Hutchins to accept the offer made him by this State I will thank you to be informed of it, that if it is not in your power to grant such permission an application may be made on the subject to Congress.  With great Respect I have the honor to be Sir Your Excellency’s most obedient & humble Servant
                  
                     Robt Morris
                     
                  
               